            Case 18-19441-EPK          Doc 168     Filed 10/17/18   Page 1 of 5



                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                            WEST PALM BEACH DIVISION

 In re                                              Case No.: 18-19441-BKC-EPK

 160 ROYAL PALM, LLC,                               Chapter 11

          Debtor.                              /

                    SECURED CREDITOR KK-PB FINANCIAL, LLC’S
                         REQUEST FOR JUDICIAL NOTICE

         Secured Creditor, KK-PB Financial, LLC, respectfully requests, pursuant to Rule 201
of the Federal Rules of Evidence, that this Court take judicial notice of certain pleadings,
papers, dockets, and documents identified below and attached hereto as Exhibits A through I,
and further requests permission to use such pleadings, papers, dockets, and documents in any
reasonable manner as evidence at the October 24, 2018 hearing on KK-PB Financial’s Motion
to Estimate Claim for Purposes of Credit Bidding Pursuant to 11 U.S.C. §§ 502(c) and 363(k)
[ECF No. 133], the Debtor’s Motion to Limit Credit Bids with Respect to Sale of Substantially
All of its Assets [ECF No. 103] as follows:

                KK-PB Financial, LLC v. 160 Royal Palm, LLC and Palm House Hotel,
                LLLP, Case No. 50-2014-CA-011203, pending in the Circuit Court of the
                Fifteenth Judicial Circuit in and for Palm Beach County, Florida
                (Foreclosure Action)

                Composite Exhibit A
                1. Fourth Amended Complaint dated May 12, 2015 [Docket No. 46]
                2. Agreed Order on Plaintiff’s Fourth Amended Complaint dated May 12,
                   2015 [Docket No. 46]

                Exhibit B
                3. Case Docket

                Lan Li, et al. v. Joseph Walsh, et al., Case No. 9:16-cv-81871-KAM, pending
                in the United States District Court for the Southern District of Florida
                (EB-5 Investors’ Action)
            Case 18-19441-EPK          Doc 168      Filed 10/17/18      Page 2 of 5



                Exhibit C
                4. Amended Complaint Seeking Damages and Preliminary and Permanent
                   Injunctive Relief dated August 30, 2017 and accompanying Exhibits A
                   through O [ECF No. 181]

                Exhibit D
                5. Palm House Hotel, LLP Private Placement Memorandum [ECF No. 181-8]
                   Highlighted
                   (Exhibit G to Amended Complaint, ECF No. 181)

                Exhibit E
                6. Palm House Hotel, LLP FAQs [ECF No. 181-2]
                   Highlighted
                   (Exhibit A to Amended Complaint, ECF No. 181)

                Exhibit F
                7. Palm House Hotel, LLP Loan Documents [ECF No. 181-11]
                   Highlighted
                   (Exhibit J to Amended Complaint, ECF No. 181)

                U.S. v. Robert V. Matthews, Leslie R. Evans, and Maria Matthews,
                Case No.: 3:18-CR-48 (VAB), pending in the United States District Court
                for the District of Connecticut
                (Matthews and Evans Criminal Action)

                Exhibit G
                8. Indictment dated March 14, 2018 [ECF No. 1]

                Exhibit H
                9. Superseding Indictment August 29, 2018 [ECF No. 39]

                Securities and Exchange Commission v. Palm House Hotel, LLP, South
                Atlantic Regional Center, LLC, Joseph J. Walsh, Sr. and Robert V.
                Matthews, Case No.: 9:18-cv-81038-DMM, pending in the United States
                District Court for the Southern District of Florida
                (SEC Action)

                Exhibit I
                10. Complaint dated August 3, 2018 [ECF No. 1]

        KK-PB Financial submits that the pleadings, papers, dockets, and documents identified
above and attached hereto are administered by, or publicly filed with, a state or federal court,
are a matter of public record, and are properly subject to judicial notice under Rule 201.


                                                2
           Case 18-19441-EPK        Doc 168     Filed 10/17/18     Page 3 of 5



       WHEREFORE, KK-PB Financial respectfully equests that this Court take judicial
notice of the above-referenced matters.

Dated: October 17, 2018              Respectfully submitted,

                                     SALAZAR LAW
                                     Counsel for Secured Creditor, KK-PB Financial, LLC
                                     2000 Ponce de Leon Boulevard, Penthouse Suite
                                     Coral Gables, Florida 33134
                                     Telephone: (305) 374-4848
                                     Facsimile: (305) 397-1021
                                     Email: Luis@Salazar.Law
                                     Email: Aguilar@Salazar.Law

                                     By:    /s/ Luis Salazar
                                             Luis Salazar
                                             Florida Bar No. 147788
                                             Celi S. Aguilar
                                             Florida Bar No. 117589




                                            3
           Case 18-19441-EPK           Doc 168       Filed 10/17/18    Page 4 of 5



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this day, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being
served this day on all parties identified on the Service List attached to the original hereof via
transmission of Notices of Electronic Filing generated by CM/ECF and/or electronic mail
transmission as indicated thereon.



                                               By:       /s/ Luis Salazar
                                                       Luis Salazar




                                               4
          Case 18-19441-EPK       Doc 168      Filed 10/17/18   Page 5 of 5



                                   SERVICE LIST

Electronic Mail Notice List (Via CM/ECF)

      Heidi A Feinman Heidi.A.Feinman@usdoj.gov
      Steven C Jones steven.jones@wilsonelser.com,
       anna.nowakowska@wilsonelser.com;vivian.fusco@wilsonelser.com;EService.Miami@
       wilsonelser.com
      Philip J Landau plandau@slp.law,
       msmith@slp.law;blee@slp.law;pdorsey@slp.law;dwoodall@slp.law;ematteo@slp.law;e
       pendergraft@slp.law;cdraper@slp.law
      Bernice C. Lee blee@slp.law, dwoodall@slp.law;ematteo@slp.law;cdraper@slp.law
      Peter J Malecki pmalecki@riccalawyers.com,
       bricca@riccalawyers.com;lkendrick@riccalawyers.com
      Edward A Marod emarod@gunster.com, dpeterson@gunster.com
      Orfelia M Mayor omayor@ombankruptcy.com,
       legalservices@pbctax.com;carmen@ombankruptcy.com;cmbk@ombankruptcy.com;o
       mayor@ecf.inforuptcy.com
      Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
      Eric S Pendergraft ependergraft@slp.law,
       dwoodall@slp.law;ematteo@slp.law;bshraibergecfmail@gmail.com;cdraper@slp.law
      Cristopher S Rapp csrapp@kelleykronenberg.com,
       IRGeservice@kelleykronenberg.com
      Luis Salazar Luis@Salazar.Law, Aguilar@Salazar.Law;Cabrera@Salazar.Law;Lee-
       Sin@Salazar.Law;Osorio@Salazar.Law
      Jeffrey I. Snyder jsnyder@bilzin.com, eservice@bilzin.com;lflores@bilzin.com
      Allen R Tomlinson atomlinson@jonesfoster.com, dstewart@jonesfoster.com




                                           5
